Citation Nr: 0824388	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  00-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder 
characterized as herniated pulposus and degenerative 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Attorney Michael E. Wildhaber


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans' Affairs (VA) which found that new and material 
evidence had not been submitted in order to reopen a claim of 
entitlement to service connection for a low back disorder.

In a March 2003 decision, the Board reopened the claim of 
entitlement to service connection for a low back disorder, 
characterized as herniated nucleus pulposus lower lumbar 
left, and considered this issue, plus a new claim of 
entitlement to service connection for degenerative arthritis 
of the lumbar spine, on a de novo basis.  The Board denied 
entitlement to service connection for a back disorder claimed 
as herniated pulposus and degenerative arthritis of the 
lumbar spine following de novo review.

The veteran appealed this decision, which the United States 
Court of Appeals for Veterans Claims (CAVC) vacated and 
remanded in September 2004.  In March 2005, the Board 
remanded the appeal to the RO for further development.  This 
matter is now returned to the Board for further 
consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for a back disorder characterized as herniated 
pulposus and degenerative arthritis of the lumbar spine is 
warranted.

In this appeal, the March 2005 remand instructions, among 
other things, requested that the RO schedule the veteran for 
a VA orthopedic and neurological examinations(s); that the 
examiner(s) have expertise in orthopedics and neurology; and 
that a copy of the examiner(s)'s curriculum vitae (CV) should 
be associated with the claims file.  The Court had vacated 
the Board's March 2003 decision because the Board determined 
that the findings from a March 2002 VA examination were more 
persuasive than an August 2000 written opinion submitted by 
the veteran's private physician.  The Court indicated that 
the Board failed to properly address the credentials of the 
VA examiner when weighing that VA opinion over that from the 
veteran's private physician.

A review of the record indicates that, on remand, the veteran 
was seen for a compensation and pension examination in June 
2006 and was examined by P.B.S., M.D.  The report of this 
examination was signed by Dr. P.B.S. and co-signed by V.R.M., 
who is listed as a "physician/ACY".  The CVs of neither 
physician are attached to the report.  In August 2006, after 
the RO noted inadequacies in the report of the June 2006 VA 
examination, Dr. P.B.S. drafted another report.  In the 
August 2006 report, Dr. P.B.S. noted that his CV could be 
accessed through the human resources office of the Knoxville 
VA Medical Center.  In the conclusion of this report he also 
noted that he was an orthopedic-trained physician and had 
specialized training in the spine, both conservative 
treatment as well as surgery.  The copy of the August 2006 VA 
examination report associated with the claims file notes that 
it was not yet co-signed.  In February 2008, an addendum to 
the June and August 2006 VA examinations was submitted by 
S.E., M.D.  Dr. S.E. reviewed those examinations, and the 
claims file, to provide an opinion requested by the Board 
(which Dr. P.B.S. could not provide in August 2006 after 
being unable to find a document in the claims file).  The CV 
of Dr. S.E. is not attached to his report.

The Court has specifically mandated that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. 268 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Thus, while the Board regrets the 
additional delay in this case, for the reasons discussed 
above, the case must be returned to the RO to obtain the 
credentials of the examiners and co-signers of the June and 
August 2006 VA examinations and of the February 2008 
addendum.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the human 
resources office of the Knoxville VA 
Medical Center and obtain and associate 
with the claims file the curriculum vitae 
of the following: of Dr. P.B.S. and Dr. 
V.R.M., who signed and co-signed the 
report of the June 2006 VA examination; of 
any medical personnel who subsequently co-
signed the report of the August 2006 VA 
examination with Dr. P.B.S.; and of Dr. 
S.E., who signed the February 2008 
addendum to the June and August 2006 VA 
examinations.  If the human resources 
office of the Knoxville VAMC does not have 
the curriculum vitae of any of the above, 
the RO must contact the physician 
individually and request a current copy of 
his or her curriculum vitae.

2.  Once the foregoing has been 
accomplished to the extent possible, and 
the completion of any additional 
development deemed necessary, the issue of 
entitlement to service connection for a 
back disorder characterized as herniated 
pulposus and degenerative arthritis of the 
lumbar spine should be reviewed with 
consideration of all applicable laws and 
regulations and on the basis of all the 
evidence on file.  If any benefit sought 
on appeal remains denied, the veteran and 
his attorney should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




